The
Republic of Haiti finds it a source of genuine satisfaction
that the fifty-fourth regular session of the General
Assembly is being presided over by Mr. Theo-Ben Gurirab,
a man for whom we have a great deal of admiration. With
positive results, he has competently and responsibly served
his country, Namibia, which is quite rightly considered one
of the symbols of the success of our Organization. We take
this opportunity to wish him every success in the
tremendous and noble task he has undertaken.
We pay tribute to Mr. Didier Opertti, Foreign Minister
of Uruguay, who so effectively conducted the proceedings
of the fifty-third session.
We also take this opportunity to convey our most
sincere greetings to the Secretary-General, Mr. Kofi Annan,
who, at a time when our world is facing many challenges,
has known how to use his intelligence and the wisdom of
his great experience to help the community of nations face
up to the inevitable changes of the twenty-first century.
We also welcome, with great satisfaction, the
admission of the Republic of Kiribati, the Republic of
Nauru and the Kingdom of Tanga as full-fledged Members
of our Organization. They will strengthen the universal
nature of the Organization and enrich its diversity of points
of view.
We take the floor this 1 October, one day after the
anniversary of the bloody coup d’état of 1991, a genuine
act of assassination of democracy and of the dream of an
entire people. Without the determined action of the United
Nations and its Members, contemplating this sad and
deadly event would have been even more painful for the
people of Haiti today. We would therefore like to express
once again our gratitude to the international community
for having ensured the restoration of democratic
constitutional order in Haiti.
Since that restoration of democracy, the Government
and the people of Haiti, helped by the international
community, have worked zealously to ensure an
environment favourable to the blossoming of democracy
and economic progress. This effort has not yet yielded the
results we had hoped for, because over the last five years
the Republic of Haiti has had to confront problems arising
from the complexity of its situation. But through the will
of our people and its Government, the Haitian dream of
democracy will become a reality.
Above all, the Government of the Republic is still
convinced of the critical importance of the renewal of its
institutions, in particular of the Parliament, most of whose
members had their term of office expire on 11 January
1999. To this end, fair, honest, democratic elections will
be organized in the next few months. The head of State,
Mr. René Préval, has repeatedly and solemnly affirmed
his determination to create the conditions to make it
possible for the elections to be organized by the
Provisional Electoral Council. Of course, as guarantor of
the functioning of the institutions, the President of the
Republic has considered that the most important thing is
the establishment of the physical conditions necessary for
well-organized elections, rather than hasty elections the
results of which might be called into question because of
organizational shortcomings. For President Préval, the
holding of the elections must lead to a solution to our
crisis and not its perpetuation, or even the creation of yet
another crisis.
In order to work to consolidate its achievements, the
Government hopes that a consensus will be found to
continue technical assistance for professionalizing the
National Police, in strict compliance with Haitian law.
The Government of the Republic wants to avoid any
interruption of the effort to thoroughly reform the judicial
system and to promote full respect for all dimensions of
human rights.
18


The fifty-fourth session of the General Assembly is
undoubtedly a highly symbolic moment. As the last session
of this century, it ought to come up with a vision that
would make our Organization an essential and efficient
instrument for meeting the challenges that await us in the
twenty-first century. We know the contours of this vision,
as they were sketched after the Stockholm Conference on
the Human Environment, the World Summit for Social
Development in Copenhagen and the Rio Earth Summit.
The sketch is filled in by the ideal of the peoples of the
whole world, as expressed in our Charter: to save future
generations from the scourge of war, to ensure respect for
fundamental human rights, to promote social progress and
to establish better conditions of living in greater freedom.
Thus, our task at this fifty-fourth session should be to fully
work out, by means of our discussions and the work of the
various committees, the concept and ways of implementing
this vision.
The fifty-fourth session will also be an opportunity for
the United Nations to give deeper thought to its mission of
ensuring international peace and security and of promoting
economic and social development. In this regard, the
Republic of Haiti is happy to note that the situation in East
Timor is improving following the actions of the
international community and its cooperation with the
Indonesian authorities. We hope that the presence of the
multinational peace force will help bring the country out of
the chaos into which it has been plunged. We urge the
Indonesian Government and its allies in East Timor to fully
respect the decision of the ballot box and to take measures
to ensure East Timor’s peaceful transition to independence
and democracy.
The Republic of Haiti also welcomes the end of the
state of war in the Democratic Republic of the Congo. The
Agreement signed in Lusaka, under the aegis of President
Frederick Chiluba, between the protagonists in this conflict
is clear evidence that Africa is in the process of providing
itself with the means to become master of its diplomatic
and geographical destiny.
The Republic of Haiti calls upon India and Pakistan to
do everything possible to find a permanent solution to the
Kashmir conflict and to put an end to their nuclear arms
race, which is indeed a frightening process that diverts
tremendous financial resources and brainpower to
destruction when they could be put at the service of
survival and development.
Once again the Haitian Government reiterates its
condemnation of all forms of terrorist activities that might
cause material and human damage. We reaffirm our faith
in the fundamental rights of man and in the general
principles of international law as the basis of norms that
govern the relations among States.
In the face of the conflicts that threaten international
peace and security, it is reassuring that the Director-
General of the United Nations Educational, Scientific and
Cultural Organization, Mr. Federico Mayor, has had the
idea of promoting throughout the world the culture of
peace, which is so vital to good relations within and
between nations. The promotion of a genuine culture of
peace is inseparable from the democratization of the
international order. One of the fundamental aspects of this
democratization lies in the solution to the question of
equitable representation in the Security Council. It is time
for this Assembly to reach a consensus on this subject of
such crucial importance for the future of our
Organization.
An equally important point for establishing a
genuine culture of peace is the implementation of United
Nations resolutions in the realm of international security.
Many resolutions have not been implemented when their
implementation would be decisive, not only in the context
of North-South relations, but also in the context of the
indispensable relationships to be developed between
States, international institutions and non-governmental
organizations.
Over the last two months, the Government and the
people of Haiti have observed with sadness and
helplessness the destruction wreaked and the terrible toll
taken by the natural disasters that have struck Turkey,
Taiwan, Greece, the Bahamas and the United States. We
wish to reiterate to the people of these countries that we
share their pain and offer our heartfelt solidarity, having
ourselves, unfortunately, experienced such disasters.
We take this opportunity to repeat that the Haitian
Government is following attentively the evolution of
relations between the two countries on the Taiwan Strait.
Our Government notes with satisfaction that the two sides
are undertaking measures to establish a climate of
confidence, respect and prosperity, which will be of the
utmost benefit to the peoples who live there.
At the dawn of the new millennium, the fight for the
elimination of poverty remains one of the most noble
tasks of the United Nations system, in order to establish,
as we are bidden by our Charter, better living conditions
for the human beings living on this earth.
19


President Gurirab recently echoed the feelings of the
vast majority of developing countries when he noted that
globalization might open the floodgates of competition in
such a way that certain States would be wiped off the map.
Therefore it is up to the United Nations and to each country
to examine attentively the means of remedying the ill
effects of globalization on the social and economic
structures of every country — and particularly its effects on
small developing countries. Certainly globalization has its
positive side, bringing human communities closer together
politically, socially and culturally. But it must not be used
as a pretext for a standardization that might neutralize the
diversity that is the very strength of humanity.
On the eve of the third millennium what should unite
us more than ever, beyond our differences and often highly
divergent interests, is the laying down of foundations to
bring about the security of all and the elimination of
poverty as the initial phase of a planetary process of true
sustainable development.














